Citation Nr: 1118640	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  08-19 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a higher initial rating than the 40 percent rating assigned effective February 2, 2005, for benign prostatic hypertrophy with urinary tract infection and erectile dysfunction.

2.  Entitlement to a higher initial rating for a depressive disorder than the 30 percent rating assigned for the rating interval from February 2, 2005, through September 13, 2009. 

3.  Entitlement to a higher initial evaluation than the 20 percent rating assigned effective February 2, 2005, for degenerative disk disease of the lumbar spine at L4-L5.

4.  Entitlement to an effective date earlier than February 2, 2005, for the award of service connection for benign prostatic hypertrophy with urinary tract infection and erectile dysfunction.  

5.  Entitlement to an effective date earlier than February 2, 2005, for the award of service connection for a depressive disorder.  

6.  Entitlement to an effective date earlier than February 2, 2005, for the award of service connection for degenerative disk disease of the lumbar spine.  

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU) for the time period from February 2, 2005 to September 13, 2009.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Dan Schechter


INTRODUCTION

The Veteran served on active Naval service from May 1970 to February 1972, and from November 1975 to October 1977.  

The appeal comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in pertinent part granting service connection and assigning a 20 percent initial rating for benign prostatic hypertrophy with urinary tract infection and erectile dysfunction effective February 2, 2005; granting service connection and assigning a 10 percent initial rating for a depressive disorder effective February 2, 2005; and granting service connection for degenerative disk disease of the lumbar spine at L4-L5 and assigning an initial rating of 10 percent effective February 2, 2005.  

By an October 2009 rating action, the RO granted higher initial evaluations of 30 percent from February 2, 2005, and 100 percent from September 14, 2009, for a depressive disorder; granted a higher initial evaluation of 40 percent effective from February 2, 2005, for benign prostatic hypertrophy with urinary tract infection and erectile dysfunction; and granted a higher initial evaluation of 20 percent from February 2, 2005, for degenerative disk disease of the lumbar spine at L4-L5.

The issues of entitlement to higher initial evaluations for benign prostatic hypertrophy with urinary tract infection and erectile dysfunction, for a depressive disorder, for degenerative disk disease of the lumbar spine at L4-L5, and for entitlement to TDIU for the time period from February 2, 2005 to September 13, 2009 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A May 1972 RO decision denied service connection for both a back injury and urinary tract infection, and those denials were not timely appealed.

2.  A request to reopen claims for service connection for an enlarged prostate, chronic urinary tract infections,  renal disease, and low back strain was first received February 2, 2005 with no formal or informal claim submitted between the May 1972 RO decision and currently assigned effective date of award.

3.  A claim for service connection for depression was first received on February 2, 2005, with no prior formal or informal claim submitted for any psychiatric disorder.  

4.  Service connection for benign prostatic hypertrophy with urinary tract infection and erectile dysfunction, a depressive disorder, and degenerative disk disease of the lumbar spine at L4-L5, was granted by a May 2007 RO rating action, with an effective date assigned for these disabilities of February 2, 2005, the date of receipt of requests to reopen or initial claims for these disabilities.  

5.  The Veteran has not alleged clear and unmistakable error (CUE) in a prior decision as a basis for any of his claims for earlier effective dates for service connection for benign prostatic hypertrophy with urinary tract infection and erectile dysfunction, a depressive disorder, or degenerative disk disease of the lumbar spine at L4-L5.  


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than February 2, 2005, for the grant of service connection for benign prostatic hypertrophy with urinary tract infection and erectile dysfunction, have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).

2.  The criteria for an effective date earlier than February 2, 2005, for the grant of service connection for a depressive disorder, have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).

3.  The criteria for an effective date earlier than February 2, 2005, for the grant of service connection for degenerative disk disease of the lumbar spine at L4-L5, have not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010); 38 C.F.R. § 3.400 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1) (2010).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a statement of the case (SOC) or Supplemental Statement of the Case (SSOC). Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the appellant has not demonstrated any prejudicial or harmful error in VCAA notice.

VCAA notice is not required with respect to every issue raised by a claimant.  If, for example, a veteran files a claim for service connection for a disability, he is provided with VCAA notice as to that claim, the claim is granted, and he files an appeal with respect to the rating assigned and/or effective date of the award, VA is not required to provide a new VCAA notice with respect to the matter of his entitlement to a higher (initial) rating and/or an earlier effective date.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 (2006), (holding that, when a claim for service connection has been proven, the purpose of 38 U.S.C.A. § 5103(a) has been satisfied and the requirement of notice under its provisions has been satisfied).  See also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007);  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Here, the Veteran's appealed claims for earlier effective dates for service connection for benign prostatic hypertrophy with urinary tract infection and erectile dysfunction, for a depressive disorder, and for degenerative disk disease of the lumbar spine at L4-L5, fall squarely within the pattern above.  Thus, no additional VCAA notice was required with respect to those appealed issues, given the initial VCAA notice provided in March 2005 addressing the claims for service connection for those disabilities.  Furthermore, in the course of appeal, in a June 2008 SOC responsive to the Veteran's June 2007 Notice of Disagreement (NOD) with the effective dates assigned, the Veteran was informed of the notice and duty-to-assist provisions of the VCAA, and was informed of the information and evidence necessary to substantiate claims for earlier effective dates for service connection.  By the original VCCA notice letter in March 2005, the Veteran was told that it was ultimately his responsibility to see that pertinent evidence not in Federal possession was obtained.

The Board further finds that the RO appropriately assisted the Veteran in obtaining indicated treatment and evaluation records, and associated all records obtained with the claims folders.  Service treatment records (STRs) were also obtained and associated with the claims folders.  The RO also informed the Veteran including by the appealed rating action and by SOC and SSOC, of records obtained, and thus by implication of records not obtained, in furtherance of his earlier effective date claims.

No further statement has been received by the Veteran indicating the existence of additional pertinent evidence not requested.  Records of post-service treatment have been associated with the claims file.  The Veteran was afforded an opportunity to address his claims, and did so by submitted statements, and he has not indicated a desire to further address his claims that remains unfulfilled.  The case presents no reasonable possibility that additional evidentiary requests would further the appealed claims for earlier effective dates for service connection for benign prostatic hypertrophy with urinary tract infection and erectile dysfunction, for a depressive disorder, and for degenerative disk disease of the lumbar spine at L4-L5.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra.

Additionally, in this case, with regard to the effective date claims herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the effective dates for service connection for these claimed disabilities.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005). As discussed infra, there is presented no basis in the law or facts of this case to support an effective date earlier than that assigned for service connection for benign prostatic hypertrophy with urinary tract infection and erectile dysfunction, for a depressive disorder, and for degenerative disk disease of the lumbar spine at L4-L5.  Absent a theory of entitlement either raised by the record or by the appellant which gives rise to an indication that additional development may be warranted to support the claim, there is no basis for further notice or development of this claim.

It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claims, and to respond to VA notices.  Neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of the current appeal of these earlier effective date issues, nor has he or his representative suggested in any way that there is any prejudice due to a lack of proper VA notice or assistance.  See Shinseki v. Sanders, supra.


II.  Entitlement to an Earlier Effective Date than February 2, 2005,
For Service Connection for Benign Prostatic Hypertrophy with
Urinary Tract Infection and Erectile Dysfunction,
For Major Depressive Disorder, and for Degenerative Disc
 Disease of the Lumbar Spine.

The Veteran contends that he is entitled to earlier effective dates for the awards of service connection for benign prostatic hypertrophy with urinary tract infection and erectile dysfunction, for a depressive disorder, and for degenerative disk disease of the lumbar spine at L4-L5, including specifically back to 1972 based on his original claim for benefits, in effect based on current disabilities' ongoing relationship to the then-asserted back disorder and urinary tract infection.  

The Veteran was last previously denied service connection for a back injury and urinary tract infection by a May 1972 RO decision, based on the absence of evidence of current disabilities including upon current examination.  The Veteran was notified of this decision and his appellate rights by letter dated May 17, 1972.  He had one year to file a Notice of Disagreement (NOD) with notice of those decisions.  38 U.S.C.A. § 5107; 38 C.F.R. § 20.302 (2010).  When he failed to submit a timely NOD with the May 1972 RO decision denying service connection for a back injury and urinary tract infection, those denials of claims became final.  38 C.F.R. §§ 20.302, 20.1103.

Thus, it is appropriate for the Board to consider a portion of the claims submitted on February 2, 2005, as requests to reopen the previously denied claims for service connection for a back injury and urinary tract infection.  Boggs v. Peake, 520 F.3d. 1330 (Fed. Cir. 2008).  The effective date already assigned in this case for service connection for benign prostatic hypertrophy with urinary tract infection and erectile dysfunction and degenerative disk disease of the lumbar spine at L4-L5, of February 2, 2005, is this date of receipt of the requests to reopen the claims.  

The effective date assigned with the RO's grant of service connection for a depressive disorder is the February 2, 2005, date of receipt of the initial claim for service connection for depression.

The general rule applicable in such cases is that the effective date of service connection will be the latter of the date of receipt of either the initial claim or request to reopen a previously finally denied claim, or the date at which entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400 (b), (r).  Thus, the Veteran has already been assigned the earliest possible date under this rule as to the claims for service connection for benign prostatic hypertrophy with urinary tract infection and erectile dysfunction, a depressive disorder, and degenerative disk disease of the lumbar spine at L4-L5, which was the date of receipt of the request to reopen for the grants of service connection for benign prostatic hypertrophy with urinary tract infection and erectile dysfunction and degenerative disk disease of the lumbar spine at L4-L5; and the date of receipt of the initial claim for service connection for a depressive disorder.

In this case, the Veteran argues that he had filed "3 or 4" service connection claims with VA beginning in May 1972.  The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  An informal claim may be any communication or action, indicating an intent to apply for one or more benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 (2002).  See 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal claim must be written, see Rodriguez v. West, 189 F. 3d. 1351 (Fed. Cir. 1999), and it must identify the benefit being sought.  Brannon v. West, 12 Vet. App. 32, 34-5 (1998).

Although a claimant need not identify the benefit sought "with specificity," see Servello v. Derwinski, 3 Vet. App. 196, 199-200 (1992), some intent on the part of the veteran to seek benefits must be demonstrated.  See Brannon, 12 Vet. App. at 34-35 (1998).  See also Talbert v. Brown, 7 Vet. App. 352, 356-7 (1995) (noting that while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by claimant).  The United States Court of Appeals for the Federal Circuit has emphasized VA has a duty to fully and sympathetically develop a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).  This duty requires VA to "determine all potential claims raised by the evidence, applying all relevant laws and regulations," Roberson v. West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to giving a sympathetic reading to all pro se pleadings of record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 2004).

Between the May 1972 RO denial of service connection for back injury and urinary tract infection and the February 2, 2005 request to reopen, the Board finds that the Veteran did not submit a formal or informal request to reopen these claims.  The only relevant documents for this time period include a request for dental benefits in 1978, a September 1991 request for a copy of the Veteran's claims folder for evaluation in a worker's compensation claim, and the Veteran's requests for copies of his claims folder in July 1994 and August 2003.  None of these documents reflect any intent on the part of the Veteran to reopen his claims of service connection for back injury and urinary tract infection.

Similarly, between the Veteran's discharge from active service and his February 2, 2005 application for service connection for depression, the Board finds that the Veteran did not submit a formal or informal request of entitlement to service connection for an acquired psychiatric disorder.

Accordingly, the effective date for service connection for benign prostatic hypertrophy with urinary tract infection and erectile dysfunction, and for degenerative disk disease of the lumbar spine, and for a depressive disorder, cannot be earlier than that date of receipt of claim or that February 2, 2005, request to reopen a previously denied claim (to the extent those claims were previously denied), howsoever characterized.  38 C.F.R. § 3.400.  Accordingly, the Board finds no evidentiary basis to support a claim for an earlier effective date for service connection for benign prostatic hypertrophy with urinary tract infection and erectile dysfunction or degenerative disk disease of the lumbar spine or a depressive disorder.  

Thus, potentially applicable statutory bases for an earlier effective date for service connection for benign prostatic hypertrophy with urinary tract infection and erectile dysfunction and degenerative disk disease of the lumbar spine are not presented in this case. 

To assign an effective date earlier than February 2, 2005, for service connection for either urinary tract infections or a low back disorder would require disturbing the finality of the prior denials of claims in May 1972.  The Board notes that there are two statutory exceptions to the rule of finality.  First, pursuant to 38 U.S.C. § 5108, the Secretary must reopen a claim if new and material evidence regarding the claim is presented or secured.  Second, a decision is subject to revision on the grounds of clear and unmistakable error in a prior decision denying service connection.  38 U.S.C.A. §§ 5109A (decision by the Secretary) & 7111 (decision by the Board).  These are the only statutory exceptions to the finality of VA decisions.  Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).

Because the appropriate date for service connection has already been assigned for benign prostatic hypertrophy with urinary tract infection and erectile dysfunction and degenerative disk disease of the lumbar spine based on the claim or request to reopen received on February 2, 2005, the only remaining basis for an earlier effect date for those claims would be CUE.  

Under 38 C.F.R. § 3.105(a), VA must reverse or amend a prior decision "[w]here evidence establishes [CUE]."  The United States Court of Appeals for Veterans Claims (Court) defines a determination of CUE in a prior adjudication to mean that: (1) "[e]ither the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a "determination that there was [CUE] must be based on the record and the law that existed at the time of the prior ... decision."  Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).

"In order for there to be a valid claim of [CUE], . . . [t]he claimant, in short, must assert more than a disagreement as to how the facts were weighed or evaluated."  Id.; see also Eddy v. Brown, 9 Vet. App. 52, 54 (1996).  An asserted failure to evaluate and interpret correctly the evidence is not CUE.  Id.  See Damrel v. Brown, 6 Vet. App. 242, 245-246 (1994).

The Federal Circuit Court has held that each CUE allegation is a separate claim for VA adjudication purposes.  Andre v. Principi, 301 F.3d 1354, 1361-62 (Fed. Cir. 2002).   

At this time, the Board finds that the Veteran has not properly raised a CUE claim.  He has vaguely alleged that "the evidence that was used to grant the current decision is the same evidence that should have been used to grant the decision when I first applied for compensation in 1972."  However, the RO's current decisions were based upon evidence not previously of record, to include medical nexus opinions.  In any event, the Veteran's argument of improper weighing of evidence does not raise a valid CUE claim.

The Veteran is free to raise a CUE claim should he so desire, but he has not done so at this time.  In the absence of a current and specific CUE claim, CUE cannot be a basis of the earlier effective date of award in the claim currently before the Board.  38 C.F.R. § 3.105; see Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom. Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002); Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (claim of CUE must be pled with specificity).

Thus, potentially applicable statutory bases for an earlier effective date for service connection are not presented in this case.  To the extent the Veteran is attempting to raise a freestanding claim for an effective date in an attempt to overcome the finality of the prior May 1972 denial of service connection for urinary tract infection or low back disorder, these claims must be dismissed as without foundation in the law.  Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006) (holding that "to the extent that [a veteran] has improperly raised a freestanding 'claim for an earlier effective date' in an attempt to overcome the finality of [RO] decisions, his appeal will be dismissed.")

The Board accordingly finds no basis in the law or facts in this case for an effective date for service connection for benign prostatic hypertrophy with urinary tract infection and erectile dysfunction, or for degenerative disk disease of the lumbar spine, or for a depressive disorder, earlier than February 2, 2005.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

ORDER

An effective date for service connection for benign prostatic hypertrophy with urinary tract infection and erectile dysfunction earlier than February 2, 2005, is denied.

An effective date for service connection for a depressive disorder earlier than February 2, 2005, is denied.

An effective date for service connection for degenerative disk disease of the lumbar spine at L4-L5 earlier than February 2, 2005, is denied.


REMAND

At his VA psychiatric examination for compensation purposes on September 14, 2009 the Veteran presented as a very depressed person, not greeting the examiner, looking down with a blank expression and saying almost nothing through the examination interview, avoiding eye contact, and coming to the examination in slippers because he reportedly did not want to wear shoes.  The Veteran also verbally expressed anger during the interview, and his wife, who was in attendance at the interview, rubbed his back to console him.  The examiner noted that the Veteran's wife answered most of the questions at the interview.  The Veteran did report being angry and irritated, and feeling like he wanted to hurt others when he was very angry.  He also reportedly spent his time at home with the shades drawn, apparently because he preferred to remain in the dark.  The Veteran also was noted to have recently experienced significant losses recently, including the death of his mother in 2007 and the death of his sister in 2008.  At the interview the Veteran was noted to sit in his chair and state repeatedly, "I miss my sister a lot."  

The Board notes that this presentation appears inconsistent with the balance of the evidence of record.  Notably, the Veteran received DWIs in January 2009, which the Veteran self-reported as occurring in the early morning hours after he had spent the day drinking hard liquor and beers with his uncle at a club.  SARRTP records note the Veteran's comment that his being arrested for DWI was due to the "law of averages," the Veteran explaining, in effect, that with his long, ongoing history of drinking and driving he was bound to get caught sometime.  Treatment and evaluation records reflect the Veteran providing inconsistent narratives regarding his drinking and sobriety, but this documented account of social drinking in January 2009 appears inconsistent with psychiatric circumstances of severe depression with self-isolation in a dark room in his house.

Furthermore, the Veteran's engagement at small group sessions in the SARRTP program is also inconsistent with the non-communicative shut-in portrayal that the Veteran provided to the examiner in September 2009.  The Veteran's clinical records reflect Global Assessment of Functioning (GAF) scores ranging from 52 to 63.  On September 16, 2009 (two days after his VA C&P examination), the Veteran demonstrated no difficulty communicating with his treating clinician.

Also notably, the Veteran's presentation at the September 2009 examination was markedly different than at his VA genitourinary examination for compensation purposes just the month prior in August 2009, when the genitourinary examiner noted that the Veteran was alert and cooperative.  That examiner made no notation of the Veteran being non-communicative, looking down all the time, or avoiding eye contact.

The Board further notes that, by letter dated October 2009, a VA examiner provided opinion that the Veteran was unemployable due to posttraumatic stress disorder (PTSD).  The Veteran has repeatedly emphasized PTSD-related symptoms as part and parcel of his psychiatric disability, including stressor-related nightmares, flashbacks, interference with sleep, distraction, and impairment of psychiatric functioning generally.

However, the Veteran is not service-connected for PTSD.  As a general rule, medical opinion is required to distinguish between the effects of a nonservice-connected condition from those of a service-connected condition.  See Mittleider v. West, 11 Vet. App. 181 (1998)

On this record, the Board requires medical opinion regarding the nature and severity of the service-connected depressive disorder for the time period from February 2, 2005, through September 13, 2009 which reconciles the Veteran's conflicting psychiatric presentations and evaluations.

The Board further notes that the Veteran's statements at his August 2009 VA genitourinary examination for compensation purposes concerning the frequency of urination, the use of absorbent pads, incontinence, and complete erectile dysfunction, to support his claim for an increased evaluation for benign prostatic hypertrophy with urinary tract infection and erectile dysfunction, is inconsistent with his prior statements.  

On remand, the Board finds that additional evidentiary development is necessary on this claim.  In particular, the Veteran should be provided the opportunity to provide receipts for any absorbent pads purchased since the inception of this claim in February 2005.  Furthermore, the RO is requested to provide a list of all VA urology consultations and prescribed medications (included absorbent pads) since February 2005 which may help to resolve the inconsistencies of record.  The RO should also request complete VA clinical records since October 2009.

The Board next notes that, in March 2009, the Veteran received a Toradol shot in the buttocks due to right-sided sciatica.  There is allegation from the Veteran of anal leakage of unknown etiology.  On this evidence, the Board finds that a current VA examination to evaluate all chronic orthopedic and neurologic manifestations of service-connected degenerative disc disease of the lumbar spine should be performed.

Finally, the Veteran has attributed his current unemployability to many reasons, including his service-connected urinary, lumbar spine and psychiatric disorders.  He has worked for some periods of time during the appeal period, but the amount of his income and the dates worked are unknown.  The Veteran's allegations reasonably raise the issue of entitlement to TDIU which is deemed part and parcel of the initial rating claims on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free-standing claim which must be pled with specificity).

In this case, the RO has awarded a 100 percent schedular rating for service-connected depressive disorder effective September 14, 2009.  As a 100 percent rating is not in effect for the entire appeal period, this issue remains on appeal.  AB v. Brown, 6 Vet. App. 35 (1993).  At this time, it would be fundamentally unfair to the Veteran to decide an issue which has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In order to comply with precedential Court opinion, this issue, therefore, is also remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU for the time period from February 2, 2005 to September 13, 2009.

2.  Contact the Veteran and ask him to identify any additional sources of information relevant to his claims for higher initial evaluations for benign prostatic hypertrophy with urinary tract infection and erectile dysfunction, for a depressive disorder, and for degenerative disk disease of the lumbar spine at L4-L5.  Ask him to submit any additional evidence he may have, or to provide appropriate authorization for the RO or AMC to obtain such evidence, including receipts for any absorbent pads purchased since the inception of this claim in February 2005.

3.  Associate with the claims folder a list of all VA urology consultations and prescribed medications (included absorbent pads) since February 2005 as well as complete VA clinical records since October 2009.

4.  Following the receipt of any additional records, arrange for the Veteran to undergo examination by a psychiatrist for the purpose of determining the nature and severity of the service-connected depressive disorder as manifested during the appeal period.  All special tests and studies should be conducted as indicated, and all objective findings should be noted in detail.  

The examiner is requested to delineate, to the extent possible, the service-connected depressive disorder symptomatology from any nonservice-connected symptomatology (e.g., PTSD and alcohol dependence) for the time period from February 2, 2005 to September 13, 2009.

To the extent possible, the examiner is requested to provide a complete, multi-axis diagnosis, with assignment of Global Assessment of Functioning (GAF) scores representing the time period from February 2, 2005 to September 13, 2009 for all psychiatric diagnoses present.  The examiner is invited to discuss the conflicting presentations by the Veteran as well as the conflicting evaluations by VA clinicians and the September 2009 VA examiner.  The claims folder must be made available to the examiner for review prior to the examination.  

If the examiner believes that the disability has changed over time, he/she should state that fact and enter separate GAFs, if possible.  The examiner is also requested to provide opinion as to whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's service-connected depressive disorder rendered him unable to obtain or maintain substantially gainful employment for the time period from February 2, 2005 to September 13, 2009.

5.  Schedule the Veteran for appropriate VA examination(s) to determine the current nature and severity of the chronic orthopedic and neurologic manifestations of his service-connected thoracolumbar spine disability.  The examiner must be provided the claims folder for review.  Following examination and any and all necessary tests necessary, the examiner is requested to provide findings on the following:
      
      a) describe all orthopedic manifestations of service-connected thoracolumbar spine disability which includes opinion as to the extent, if any, of functional loss of use of the lumbar spine due to pain, incoordination, weakness, pain on flare-ups and fatigability with use.  If feasible such findings should be portrayed in terms of degrees of additional loss of motion; 
      
      b) describe all chronic neurologic manifestations of the service-connected thoracolumbar spine disability, to include specifying any and all neurologic symptoms (e.g., neuritis, neuralgia, sensory loss, body part dysfunction, etc.) with reference to the nerve(s) affected - in particular, the examiner should discuss the reported right lower extremity sciatica and anal leakage symptoms; and

    c) provide opinion as to whether it is at least as likely as not (probability of 50 percent or more) that the Veteran's service-connected thoracolumbar spine disability rendered him unable to obtain or maintain substantially gainful employment for the time period from February 2, 2005 to September 13, 2009?

6.  Thereafter, readjudicate the claims remaining on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
T. Mainelli
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


